
	

113 S2894 IS: To streamline the oil and gas permitting process and to recognize fee ownership for certain oil and gas drilling or spacing units, and for other purposes. 
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2894
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Hoeven introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To streamline the oil and gas permitting process and to recognize fee ownership for certain oil and
			 gas drilling or spacing units, and for other purposes. 
	
	
		
			1.
			Compliance with BLM permitting(a)In general
				Notwithstanding any other provision of law but subject to any State requirements, a  Bureau of Land
			 Management drilling permit shall not be required under the Federal Oil and
			 Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.) or section
			 3164.1 of title 43, Code of Federal Regulations (or a successor
			 regulation), for an action occurring within
			 an oil and gas drilling or spacing unit if—
				
					(1)
					less than 50 percent of  the minerals within the oil and gas drilling or spacing unit are minerals
			 owned by the Federal Government; and
				
					(2)
					the Federal Government does not own or lease the surface estate within the boundaries of the oil
			 and gas drilling or spacing unit.
				(b)EffectNothing in this Act affects the right of the Federal Government to receive royalties due to the
			 Federal Government from the production of the Federal minerals within the
			 oil and gas drilling  or spacing unit.
